t c memo united_states tax_court randy r romano petitioner v commissioner of internal revenue respondent docket no 24328-04l filed date randy r romano pro_se james n beyer for respondent memorandum opinion wells judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background at the time of the filing of the petition petitioner resided in levittown pennsylvania petitioner failed to file federal_income_tax returns for the and tax years consequently respondent sent petitioner a notice_of_deficiency for those years dated date petitioner received the notice but did not petition this court for a redetermination with respect to the notice petitioner filed an untimely federal_income_tax return for the tax_year but failed to pay the taxes due respondent sent petitioner two letter sec_1058 final notice-- notice_of_intent_to_levy and notice of your right to a hearing both dated date on date respondent received a timely form request for a collection_due_process_hearing which petitioner submitted for the and tax years respondent’s appeals officer and petitioner held a telephone hearing on date during the hearing petitioner stated that he already paid more taxes than he should have and had no federal taxes withheld during the years at issue because no one told him otherwise respondent’s appeals officer discussed collection alternatives with petitioner however petitioner stated that he did not want to pay the outstanding liabilities and wanted to proceed to court on date respondent issued to petitioner a notice_of_determination concerning collection actions under sec_6320 and or thereafter petitioner filed a timely petition with this court on date in the petition petitioner alleges that he is not obligated to pay federal income taxes stating after reading the tax code i determined that i was not obligated to pay federal_income_tax i filed exempt w- form with my employer and sent paper work to the irs stating my position through certified mail i asked the irs to get back to me within days i did not hear anything from the irs until years later interest penalties accured the irs was negligent thus it appears that petitioner is attempting to challenge the underlying tax_liabilities for the and tax years discussion the purpose of summary_judgment is to expedite litigation and avoid the expense of unnecessary trials fla peach corp v commissioner 90_tc_678 a motion for summary_judgment may be granted where there is no dispute as to a material fact and a decision may be rendered as a matter of law see rule a and b the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 1in his petition petitioner incorrectly selected the box on the court’s standard petition form for petition for redetermination of a deficiency the court has treated the petition as a petition for lien or levy action the party opposing summary_judgment must set forth specific facts which show that a question of genuine material fact exists and may not rely merely on allegations or denials in the pleadings see 91_tc_322 87_tc_214 sec_6330 prescribes issues that may be raised by a taxpayer in a sec_6330 hearing including spousal defenses to collection challenges to the appropriateness of the commissioner’s intended collection action and offers of collection alternatives unless the taxpayer did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an opportunity to dispute the tax_liability the sec_6330 hearing is not a forum to contest the existence or amount of the underlying taxes sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo however where the validity of the underlying tax_liability is not properly in issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 although petitioner received a notice_of_deficiency for the and tax years he did not avail himself of the opportunity to file a petition for redetermination with the court sec_6330 therefore precluded petitioner from contesting his liability for the underlying taxes for those years in the hearing because petitioner could not properly challenge the existence or amount of the underlying liability with respect to the and tax years in the hearing that issue is not properly before this court see goza v commissioner supra this court will review respondent’s determination with respect to the and tax years for abuse_of_discretion petitioner failed to assert any of the claims enumerated under sec_6330 in the hearing in particular petitioner did not challenge the appropriateness of the intended method of collection or offer a collection alternative or raise any such issue before the court consequently there is no dispute as to material fact with respect to the and tax years accordingly we find no abuse_of_discretion in respondent’s determination petitioner did not receive a notice_of_deficiency for tax_year or have an opportunity to dispute that liability before the hearing to the extent petitioner is attempting to challenge the underlying federal_income_tax liability for the tax_year that challenge is appropriate even though the liability was self-reported see 122_tc_1 rule b states that a petition for review of an administrative determination filed pursuant to sec_6330 shall contain clear and concise assignments of each and every error which the petitioner alleges to have been committed in the levy determination and any issue not raised in the assignments of error shall be deemed to be conceded additionally rule b states that such a petition shall contain clear and concise lettered statements of the facts on which the petitioner bases each assignment of error in the petition petitioner only makes the broad assertion that he does not have to pay taxes there are neither specific assignments of error nor any statement of facts petitioner did not set forth in the petition any specific issues or factual basis for his disagreement with the tax_liabilities reported on hi sec_2001 return consequently there is no genuine issue of material fact and respondent is entitled to summary_judgment with respect to the tax_year see 122_tc_280 affd 132_fedappx_919 2d cir to reflect the foregoing an appropriate order and decision will be entered for respondent
